Case 1:16-cv-04756-NGG-VMS Document 353 Filed 12/04/20 Page 1 of 2 PageID #: 12867
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, DC 20005



                                                      December 4, 2020
   VIA ECF
   The Honorable Nicholas G. Garaufis
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:   State of New York, et al. v. Trump, et al., No. 17-cv-5228 (NGG) (VMS)
                Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG) (VMS)

   Dear Judge Garaufis:

           Defendants respectfully write “to update the court on the status of discussions,” Minute
   Order of Dec. 3, 2020, between the parties regarding the scope of relief to be ordered in light of
   the Court’s recent opinion in the above-captioned matters. In particular, due to the ongoing nature
   of the parties’ discussions, Plaintiffs’ filing from earlier today, Batalla Vidal ECF No. 352, does
   not include certain information that the Court might find relevant in considering Plaintiffs’ pending
   motion.

           As demonstrated by the attached email thread, Ex. 1, yesterday evening, the parties had a
   lengthy meet-and-confer call regarding Plaintiffs’ requests for relief, and the possibility that the
   parties might be able to reach agreement on certain issues (or at least narrow the scope of any
   remaining disagreements). During that call, Plaintiffs expressed their intent to present a modified
   proposal to the Government regarding the issue of accrual of unlawful presence, and the
   Government expressed its intent to provide Plaintiffs with additional detail regarding available
   options to accomplish an extension of existing one-year grants of deferred action and employment
   authorization to two years. At 11:19 AM this morning, counsel for Plaintiffs informed counsel for
   the Government that “aside from the Federal Register and EAD conversion issues, plaintiffs do
   not see any further ways to narrow the disputes between us based on your positions.” At 11:32
   AM this morning, counsel for the Government responded, and included additional information
   about the Government’s optimism that the parties might soon be able to reach an agreement on a
   mechanism by which, within 30 days, one-year grants of deferred action and employment
   authorization might be extended to two years.

           At 11:32 AM, the Batalla Vidal Plaintiffs filed their reply. The State of New York Plaintiffs
   filed their reply at 11:41 AM.

           At 1:10 PM, Plaintiffs’ counsel responded to Government counsel’s email, noting that
   Plaintiffs are “happy to continue discussing this,” and proposing a further conversation. Counsel
   for the Government will respond shortly to arrange for a further conversation between the parties.
   Counsel for the Government further intends to notify the Court immediately should the parties
Case 1:16-cv-04756-NGG-VMS Document 353 Filed 12/04/20 Page 2 of 2 PageID #: 12868



   reach any final agreements that are relevant to the Court’s consideration of Plaintiffs’ pending
   motion.

           Because of the timing and the ongoing nature of the parties’ communications, Plaintiffs’
   reply does not include this additional information regarding “the status of discussions” between
   the parties, so Defendants are including it here as a courtesy, and consistently with the Court’s
   minute order of yesterday.

          Defendants thank the Court for its consideration of this matter.

      Dated: December 4, 2020                          Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                                       BRAD P. ROSENBERG
                                                       Assistant Branch Director

                                                        /s/ Stephen M. Pezzi
                                                       GALEN N. THORP
                                                         Senior Trial Counsel
                                                       STEPHEN M. PEZZI
                                                       RACHAEL L. WESTMORELAND
                                                         Trial Attorneys
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street NW
                                                       Washington, DC 20005
                                                       Phone: (202) 305-8576
                                                       Fax: (202) 616-8470
                                                       Email: stephen.pezzi@usdoj.gov

                                                       JOSEPH A. MARUTOLLO
                                                       Assistant U.S. Attorney
                                                       United States Attorney’s Office
                                                       Eastern District of New York
                                                       271-A Cadman Plaza East, 7th Floor
                                                       Brooklyn, NY 11201
                                                       Phone: (718) 254-6288
                                                       Fax: (718) 254-7489
                                                       Email: joseph.marutollo@usdoj.gov

                                                       Attorneys for Defendants


                                                   2
